In the case of William H. Moses, survivor, &c., against Charles W. Fitts, administrator, a motion is made by the plaintiff to dismiss the defendant’s appeal because there is no record whatever on which said appeal could be heard. *98We note that Gen; Mussey was counsel of record for the defendant in this case. He is deceased; and we think that the first step, before any other is taken, the party defendant having failed to cause counsel to enter their appearance, would be the filing of the motion, notice of which should be served upon the defendant, requiring him to employ new counsel.
We think this motion to dismiss should not be heard or disposed of until that is done.